UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 29, 2017 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-32207 Sigma Designs, Inc. (Exact name of registrant as specified in its charter) California 94-2848099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 47467 Fremont Boulevard, Fremont, California 94538 (Address of principal executive offices including Zip Code) (510) 897-0200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definition s of “large accelerated filer,” accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ Smaller reporting company ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☑ As of August 31, 2017, the Company had 38,515,791shares of Common Stock outstanding. 1 SIGMA DESIGNS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED JULY 29, 2017 TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Unaudited Condensed Consolidated Balance Sheets as of July 29, 2017andJanuary 28, 2017 3 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended July 29, 2017 and July 30, 2016 4 Unaudited Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended July 29, 2017 and July 30, 2016 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended July 29, 2017 and July 30, 2016 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 Exhibit index 30 2 PART I.FINANCIAL INFORMATION ITEM1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) July 29 , 201 7 January 28 , 2 01 7 ASSETS Current assets Cash and cash equivalents $ $ Short-term marketable securities Restricted cash Accounts receivable, net of allowances of $1,658 as of July 29, 2017 and $1,630 as of January 28, 2017 Inventory Prepaid expenses and other current assets Total current assets Software, equipment and leasehold improvements, net Intangible assets, net Goodwill Deferred tax assets Long-term investments Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued compensation and related benefits Accrued liabilities Total current liabilities Income taxes payable Long-term deferred tax liabilities Other long-term liabilities Total liabilities Commitments and contingencies (Note 6) Shareholders’ equity Preferred stock; no par value, authorized 2,000,000 shares, none issued and outstanding - - Common stock and additional paid-in capital; no par value; 100,000,000 shares authorized; 43,170,314 issued and 38,494,565 outstanding as of July 29, 2017 and 42,806,279 issued and 38,130,530 outstanding as of January 28, 2017 Treasury stock, at cost, 4,675,749 shares as of July 29, 2017 and January 28, 2017 ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders ’ equity Total liabilities and shareholders ’ equity $ $ See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Six Months Ended July 29 , 201 7 July 30, 6 July 29, 7 July 30 , 201 6 Net revenue $ Cost of revenue Gross profit Operating expenses Research and development Sales and marketing General and administrative Restructuring charges - - Impairment of IP - Total operating expenses Loss from operations ) Interest and other (expense) income, net ) ) ) (Loss) income before income taxes ) ) ) Provision for income taxes Net loss $ ) $ ) $ ) $ ) Net loss per common share : Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Shares used in computing net loss per share: Basic Diluted SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) Three Months Ended Six Months Ended July 29 , 201 7 July 30, 6 July 29 , 201 7 July 30, 6 Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Change in currency translation adjustments, net of tax ) Change in unrealized gains on marketable securities, net of tax 5 31 8 52 Other comprehensive income (loss) ) Comprehensive loss $ ) $ ) $ ) $ ) See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended July 29, 2017 July 30, 2016 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Provision for excess and obsolete inventory Provision for (recovery of) sales returns, discounts and doubtful accounts 28 ) Deferred income taxes ) ) Impairment of IP Impairment of privately-held investment - Other non-cash activities ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventory Prepaid expenses, other current and non-current assets Accounts payable ) Other long-term liabilities, accrued liabilities, compensation and related benefits Income taxes payable (5 ) Net cash provided by operating activities Cash flows from investing activities: Restricted cash ) 82 Purchases of marketable securities ) - Sales and maturities of marketable securities and long-term investment Purchases of software, equipment and leasehold improvements ) ) Purchases of IP ) ) Reimbursement of costs related to purchased IP - Net cash (used in) provided by investing activities ) Cash flows from financing activities: Net share settlement of equity awards issued to employees ) ) Net proceeds from exercise of employee stock options and stock purchase rights Net cash provided by financing activities Effect of foreign exchange rate changes on cash and cash equivalents 95 ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents , beginning of period Cash and cash equivalents , end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 5 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and summary of significant accounting policies Organization and nature of operations: Sigma Designs,Inc. (referred to collectively in these unaudited condensed consolidated financial statements as “Sigma,” “we,” “our,” “the Company” and “us”) is a provider of intelligent platforms for use in a variety of home entertainment and home control appliances. We sell our products into two primary target markets which are the Connected Smart TV Platforms and Internet of Things (“IoT”) Devices markets. Our integrated system-on-chip (“SoC”) solutions serve as the foundation for some of the world’s leading consumer products, including televisions, media connectivity, smart home, and mobile IoT products . A majority of our primary products are semiconductors that are targeted toward end-product manufacturers, Original Equipment Manufacturers (“OEMs”), and Original Design Manufacturers (“ODMs”), however, a certain amount of non-recurring engineering services, development kit sales, and licensing revenue are also derived from our target markets. Additionally, we derive a minor portion of our revenue from non-core licensing and other activities, which is reported under the License and other markets. Basis of presentation: The unaudited condensed consolidated financial statements include the accounts of Sigma Designs, Inc. and its wholly-owned subsidiaries.All significant intercompany balances and transactions have been eliminated upon consolidation. We operate and report quarterly financial results that consist of 13 weeks and end on the last Saturday of the period. The second quarter of fiscal 2018 and fiscal 2017 ended on July 29, 2017 (91 days) and July 30, 2016 (91 days), respectively. The unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim financial information and the rules and regulations of the Securities and Exchange Commission (“SEC”). They do not include all disclosures required by USGAAP for complete financial statements. Therefore, these financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended January 28, 2017, included in our fiscal 2017 Annual Report on Form 10-K, as filed with the SEC on March 30, 2017, referred to as our fiscal 2017 Annual Report. The condensed consolidated financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in our opinion, are necessary to present fairly our consolidated financial position at July 29, 2017 and January 28, 2017, the consolidated results of our operations for the three and six months ended July 29, 2017 and July 30, 2016, and the consolidated cash flows for the six months ended July 29, 2017 and July 30, 2016.The results of operations for the three and six months ended July 29, 2017 are not necessarily indicative of the results to be expected for future quarters or the full year. There have been no significant changes in our critical accounting policies during the six months ended July 29, 2017, as compared to the critical accounting policies described in our Annual Report on Form 10-K for the year ended January 28, 2017. For a complete summary of our significant accounting policies, refer to Note 1, “Organization and Summary of Significant Accounting Policies,” in Part II, Item 8 of our fiscal 2017 Annual Report. Recently adopted accounting pronouncements In March 2016, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2016-09, Compensation-Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting.The amendment simplifies several aspects of the accounting for share-based payments, including the accounting for income taxes and forfeitures, as well as the classification on the statements of cash flows. We adopted this ASU in the first quarter of fiscal 2018 by recording the cumulative impact through an increase in retained earnings of $4.6 million. Stock-based compensation excess tax benefits or deficiencies are now reflected in the condensed consolidated statements of operations as a component of the provision for income taxes, whereas they previously were recognized in equity. The presentation requirements for cash flows related to employee taxes paid for withheld shares had no impact to all periods presented on our condensed consolidated statements of cash flows since such cash flows have historically been presented as a financing activity. We have elected to account for forfeitures as they occur and therefore, stock-based compensation expense for the three and six months ended July 29, 2017 has been calculated based on actual forfeitures in our condensed consolidated statements of operations, rather than our previous approach which was net of estimated forfeitures. The net cumulative effect of this change was less than $0.1 million and recognized as anincrease to paid-in capital as of January 29, 2017. In July 2015, the FASB issued ASU No. 2015-11, Simplifying the Measurement of Inventory. Under this ASU, the measurement principle for inventory changed from the lower of cost or market value to the lower of cost and net realizable value. Net realizable value is the estimated selling price in the ordinary course of business, less reasonably predictable costs of completion, disposal, and transportation. We adopted this ASU in the first quarter of fiscal 2018 with no material impact on our condensed consolidated financial statements. 6 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Recently issued accounting pronouncements not yet effective: Recent accounting pronouncements expected to impact our operations that are not yet effective are summarized as follows: In November 2016, the FASB issued ASU No. 2016-18, Statement of Cash Flows (Topic 230): Restricted Cash (“ASU 2016-18”). The update provides guidance on the presentation of restricted cash or restricted cash equivalents in the statement of cash flows.We will not be required to adopt ASU 2016-18 until the commencement of our first quarter of fiscal 2019, but early adoption is permitted. The adoption of this ASU is not expected to have a material impact on our consolidated financial statements. In October 2016, the FASB issued ASU No. 2016-16, Income Taxes (Topic 740): Intra-Entity Transfers of Assets Other Than Inventory (“ASU 2016-16”), which requires the recognition of the income tax consequences of an intra-entity transfer of an asset, other than inventory, when the transfer occurs. ASU 2016-16 is effective for us beginning in the first quarter of fiscal 2019 and early adoption is permitted. We are currently evaluating the impact that this ASU will have on our consolidated financial statements. In February 2016, the FASBissued ASU No. 2016-02,Leases (Topic 842)(“ASU 2016-02”), which requires lessees to recognize all leases, including operating leases, on the balance sheet as a lease asset or lease liability, unless the lease is a short-term lease. ASU 2016-02 also requires additional disclosures regarding leasing arrangements. ASU 2016-02 is effective for us beginning in the first quarter of fiscal 2020 and early adoption is permitted. We are currently evaluating the impact, and expect the ASU will have a material impact on our consolidated financial statements, primarily to the consolidated balance sheets and related disclosures . In May 2014, the FASB issued ASU No. 2014-09, Revenue from Contracts with Customers (Topic 606) (“ASU 2014-09”), which amends the existing accounting standards for revenue recognition. ASU 2014-09 is based on principles that govern the recognition of revenue at an amount an entity expects to be entitled when products or services are transferred to customers. ASU 2014-09 is effective for us beginning in the first quarter of fiscal 2019 and early adoption is permitted. Subsequently, the FASB has issued the following standards related to ASU 2014-09: ASU No.2016-08, Revenue from Contracts with Customers (Topic 606): Principal versus Agent Considerations (“ASU 2016-08”); ASU No. 2016-10, Revenue from Contracts with Customers (Topic 606): Identifying Performance Obligations and Licensing (“ASU 2016-10”); ASU No. 2016-12, Revenue from Contracts with Customers (Topic 606): Narrow-Scope Improvements and Practical Expedients (“ASU 2016-12”) and ASU No. 2016-20, Technical Corrections and Improvements to Topic 606, Revenue from Contracts with Customers (“ASU 2016-20”). We must adopt ASU 2016-08, ASU 2016-10, ASU 2016-12 and ASU 2016-20 with ASU 2014-09 (collectively, the “new revenue standards”).We currently expect to adopt Topic 606 as of February 4, 2018, using the modified retrospective transition method applied to those contracts that were not completed as of that date. Upon adoption, we will recognize the cumulative effect of adopting this guidance as an adjustment to our opening balance of retained earnings. Prior periods will not be retrospectively adjusted. We expect the adoption of Topic 606 will not have a material impact to our consolidated financial statements. 2. Cash, cash equivalents and marketable securities As of both July 29, 2017 and January 28, 2017, we had $0.3 million of restricted cash related to an office-space operating lease and other transactions which are not included in the amounts below. Cash, cash equivalents and marketable securities consist of the following (in thousands): July 29 , 201 7 January 28, 2017 Book Value Net Unrealized Gains Fair Value Book Value Net Unrealized Losses Fair Value Money market funds $ 81 $ - $ 81 $ $ - $ Corporate bonds - - - (1 ) Fixed income mutual funds 2 (4 ) Total cash equivalents and marketable securities $ $ 2 $ $ $ (5 ) $ Cash on hand held in the United States Cash on hand held overseas Total cash on hand Total cash, cash equivalents and marketable securities $ $ Reported as: Cash and cash equivalents $ $ Short-term marketable securities $ $ The amortized cost and estimated fair value of cash equivalents and marketable securities have a contractual maturity of one year or less. 7 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 3. Fair values of assets and liabilities Determination of fair value Our cash equivalents and marketable securities are classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices, broker or dealer quotations or alternative pricing sources with reasonable levels of price transparency. The types of marketable securities valued based on quoted market prices in active markets include most U.S. government and agency securities, sovereign government obligations, money market securities and certain corporate obligations with high credit ratings and an ongoing trading market. The tables below present the balances of our assets and liabilities measured at fair value on a recurring basis as of July 29, 2017 and January 28, 2017 (in thousands): July 29 , 201 7 Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Money market funds $ 81 $ 81 $ - $ - Fixed income mutual funds - - Total cash equivalents and marketable securities - - Restricted cash - - Total assets measured at fair value $ $ $ - $ - January 28, 2017 Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Money market funds $ $ $ - $ - Corporate bonds - - Fixed income mutual funds - - Total cash equivalents and marketable securities - - Restricted cash - - Total assets measured at fair value $ $ $ - $ - Assets measured and recorded at fair value on a non-recurring basis Our non-marketable preferred stock investments in privately-held companies are recorded at cost and are adjusted to fair value only in the event that they become other-than-temporarily impaired. As of July 29, 2017, we held an equity investment in one privately-held company with a carrying value of $1.8 million. During the three months ended July 29, 2017, we partially sold this investment for $0.2 million in cash and recognized a gain of less than $0.1 million. Our President and Chief Executive Officer is a member of the Board of Directors of this company. We did not identify any events or changes in circumstances that may have had a significant adverse effect on the fair value of this investment during the three and six months ended July 29, 2017 and July 30, 2016. Our equity investment in this privately-held company constituted less than a 20% ownership position. Furthermore, we do not believe that we have the ability to exert significant influence over this company. 8 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 4. Supplemental financial information Inventory consists of the following (in thousands): July 29, 2017 January 28, 2017 Wafers and other purchased materials $ $ Work-in-process Finished goods Total inventory $ $ Prepaid expenses and other current assets consist of the following (in thousands): July 29, 2017 January 28, 2017 Prepayments for taxes $ $ Prepayments for royalties Non-operating receivable Other current assets Total prepaid expenses and other current assets $ $ Software, equipment and leasehold improvements, net consist of the following (in thousands, except for years): Estimated Useful Lives (Y ears) July 29, 2017 January 28, 2017 Software 3 - 5 $ $ Mask sets 3 Equipment 3 Office equipment and furniture 3 - 5 Leasehold improvements 1 - 5 Total Less: Accumulated depreciation and amortization ) ) Total software, equipment and leasehold improvements, net $ $ The table above includes, as of July 29, 2017, mask sets, net of amortization, of $2.4 million, which represents our share of the cost incurred in connection with the collaborative arrangement discussed in Note 11. Software, equipment and leasehold improvement depreciation and amortization expense was $2.5 million and $2.7 million for the three months ended July 29, 2017 and July 30, 2016, respectively, and was $5.2 million and $6.1 million for the six months ended July 29, 2017 and July 30, 2016, respectively. Accrued liabilities consist of the following (in thousands): July 29, 2017 January 28, 2017 License fees $ $ Income taxes payable, current portion Restructuring charges - Rebates Royalties Warranty Deferred revenue Other accrued liabilities Total accrued liabilities $ $ The following table summarizes activity related to accrued rebates (in thousands): Six months ended July 29, 2017 Beginning balance $ Charged as a reduction of revenue Payments ) Ending balance $ 9 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 5. Intangible assets The tables below present the balances of our intangible assets (in thousands, except for years): July 29, 2017 Gross Value Impairment Accumulated Amortization and Effect of Currency Translation Net Value Weighted Average Remaining Amortization Period (Years) Acquired intangible assets: Developed technology $ $ ) $ ) $ Customer relationships ) ) Trademarks and other - ) Purchased IP - amortizing ) ) Total amortizing ) ) Purchased IP - not yet deployed ) - Total intangibles $ $ ) $ ) $ January 28, 2017 Gross Value Impairment Accumulated Amortization and Effect of Currency Translation Net Value Weighted Average Remaining Amortization Period (Years) Acquired intangible assets: Developed technology $ $ ) $ ) $ Customer relationships ) ) Trademarks and other - ) Purchased IP - amortizing ) ) Total amortizing ) ) Purchased IP - not yet deployed ) - Total intangibles $ $ ) $ ) $ Acquired intangible assets represent intangible assets acquired through business combinations. Purchased intellectual property (“IP”) represents intangible assets acquired through direct purchases of licensed technology from vendors which is incorporated into our products. Purchased IP not yet deployed relates to purchased IP from third parties for our products that are currently in development. We begin amortizing such IP upon the earlier of the beginning of the term of the license agreement, as appropriate, or at the time we begin shipment of the associated products into which such IP is incorporated. The table above includes, as of July 29, 2017, purchased IP not yet deployed of $1.0 million, which represents our share of the cost incurred in connection with the collaborative arrangement discussed in Note 11. As part of our restructuring plan as discussed in Note 7, we recorded impairment charges for purchased IP not yet deployed for the three and six months ended July 29, 2017 of zero and $3.0 million, respectively. The following table presents the amortization of intangible assets in the accompanying condensed consolidated statements of operations (in thousands): Three Months Ended Six Months Ended July 29 , 201 7 July 30 , 201 6 July 29 , 2 01 7 July 30 , 201 6 Cost of revenue $ Operating expenses Total intangibles amortization expense $ As of July 29, 2017, we expect amortization expense in future periods to be as follows (in thousands): Fiscal year Total 2018 (remaining six months) $ Thereafter Total $ 10 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 6.Commitments and contingencies Commitments Purchase commitments We place non-cancelable orders to purchase semiconductor products from our suppliers on aneight to twelve week lead-time basis.As of July 29, 2017, the total amount of outstanding non-cancelable purchase orders was approximately $14.3 million. Third-party licensed technology In October 2015, we entered into an agreement with a vendor to purchase $6.1 million of licensed technology for integration into future iterations of our products. Payments under this agreement are being made on an annual basis from December 2015 through December 2018. As of July 29, 2017, remaining payments under this agreement totaled $3.0 million. In addition to this agreement, we have entered into other purchase arrangements for certain licensed technology; remaining payments under these agreements totaled $2.2 million as of July 29, 2017. Payments under these arrangements are being made through fiscal 2019. We havefully accrued these amounts as of July 29, 2017. Design Tools In June 2016, we entered into an agreement with a vendor to purchase $7.8 million of design tools. Payments under this agreement are being made on a quarterly basis from August 2016 through May 2019.
